         Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 1 of 9
                                                                      66')‹ 'ri-/r-r-4.4/
                                                                                          -5/2((fa)


               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDL              ALABAMA
                           NO             SION

THOMAS WILSON,                  1OZO MAR 214 iq
                                                11: 19
     Plaintiff,                        HACKEIT, CLKCASE NO.— ap
                                    DISTRICT                                      ON- RA-if-wc
                                         TR ICJ: A A
v.                                           )       JURY TRIAL REQUESTED


EBSCO SIGN GROUP,L.L.C.,

     Defendant.


                                     COMPLAINT

        COMES NOW the Plaintiff, Thomas Wilson, by and through his undersigned

counsel of record, and hereby doth complain and aver against the above-named

Defendant, as set forth herein-below.

                              I. JURISDICTION & VENUE

 i.     Plaintiff Wilson files this Complaint, institutes these proceedings, and invokes

        the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334

        (a)(4), as an action arising under the Act of Congress known as Title VII of the

       'Civil Rights Act of 1964,(42 U.S.C. § 2000(e) et seq.), as amended by the 1991

        Civil Rights Act; 42 U.S.C. § 1981(a); and 42 U.S.C. §   1201, et   seq., to obtain

        equitable relief, the costs of suit, including reasonable attorneys' fees, and

        damages suffered by the Plaintiff, due to the Defendant's discrimination against

      , Plaintiff.

 2.     Plaintiff Wilson filed a charge of race discrimination with the EEOC in

        Birmingham, Alabama. Plaintiff received a right-to-sue on December 24, 2019,



                                                                                 Page i of9
     Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 2 of 9



     giving Plaintiff the right to pursue this claim in federal Court for 90 days after

     said receipt. (Exhibit A).

3.   Venue is proper in the Northern Division of the Middle District of Alabama since

     the alleged discriminating action of Defendant occurred in Chilton County,

     Alabama.

                                     II. PARTIES

4.   The named Plaintiff, Thomas Wilson (hereinafter "Plaintiff' or "Mr. Wilson"), is a

     citizen of the United States and a resident of Calera, Alabama. Plaintiff is over

     the age of nineteen years.

5.   The Defendant, EBSCO Sign Group (hereinafter "Defendant" or "EBSCO"), is a

     business entity located in Clanton, Alabama. At all times relevant to this

     Complaint, Plaintiff was employed,and is no longer employed,by Defendant.

                           III.   STATEMENT OF FACTS

6.   Mr. Wilson is an African-American male.

7.   Mr. Wilson began working with EBSCO Sign Group in Quality Control in

     September 2018. In December 2018, Mr. Wilson was unjustly terminated. Prior

     to working for EBSCO, Mr. Wilson was employed full-time with another company

     in the area, but Mr. Wilson gave up that job to come to EBSCO. Mr. Wilson

     performed his duties satisfactorily and adequately, even without all the necessary

     resources to do so.

8.   At the time Mr. Wilson was employed with EBSCO, that company had

     approximately 5o employees, of whom only four were African-American, of

     which three were female. Mr. Wilson was the only African-American male out of



                                                                             Page 2 of9
      Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 3 of 9



      the approximately 46 men. There was one other person of color, a man who did

      not consider himself an African-American.

9.    During Mr. Wilson's employment with EBSCO, he was subjected to racially

      motivated behavior that made for a pervasive cold and hostile working

      environment. Mr. Wilson complained to both Aerotek, the temporary agency

      that placed Mr. Wilson with EBSCO,and to the management of EBSCO,but all to

      no avail. Further, Mr. Wilson received no disciplinary actions.

10. Even after being notified of the racially motivated behaviors, creating a

      pervasively cold, hostile, and unwelcoming environment for Plaintiff, the

      Defendant EBSCO failed to rectify the same.

11. As a Quality Control employee, Mr. Wilson was the only African-American person

      in this position. The other Quality Control employees were Caucasian. Yet, Mr.

      Wilson was the single Quality Control employee denied resources to perform his

      job correctly. Meanwhile, his white co-workers received all the resources and

      support they needed.

12.   During his employment, Mr. Wilson was subjected to racial discrimination and a

      hostile work environment.     As a Quality Control person, Mr. Wilson was

      authorized to check the work of assemblers in the production area.

      Unfortunately, many times, when Mr. Wilson gave corrections, the white

      employees would not listen. The white employees would tell Mr. Wilson they

      preferred to have Jason, the other quality control employee, who was white, to

      check their work.      Often, the white employees would discount Plaintiffs

      statements, and deferred to Jason.

                                                                          Page 3 of9
    Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 4 of 9



13. As a Quality Control employee, Plaintiff was also not given space or area to work

    in, as were his white counterparts. Often Mr. Wilson had to stand outside the

     Quality Control area or wait in another department until called to check an

    assembler's work. Mr. Wilson was never given passwords to the computer to do

    his job properly. In one instance, Ms. Wilson needed to program a sign for a

    customer; however, Mr. Wilson could not perform this task because EBSCO

    would not grant him access to the software, thus preventing Mr. Wilson from

    doing his job. This happened on multiple occasions, November 7, 8, and 13,

    2018,to name a few.

14. Mr. Wilson's white colleagues would make inappropriate comments about the

    friendships with the African-American female employees. One male employee

    asked Mr. Wilson if he slept with one ofthe women.

15. When Mr. Wilson first, started working at EBSCO, he was told by a senior

    employee that "It won't be hard to tell who's racist." For example, Jason, the

    white male quality control person, did not want to work with Mr. Wilson.

16. Plaintiff Wilson was informed by Defendant that he was terminated due to

    missing six days of work. While Plaintiff Wilson admits he was tardy some days,

    he maintains that he was only absent for two days. Further, each time Mr.

    Wilson was tardy, he provided proper and reasonable justifications for his

    tardiness. Mr. Wilson even provided his supervisor with justifiable pictures

    showing why he was late. Meanwhile, Plaintiffs white counterparts missed

    several days, and yet, none were terminated.




                                                                           Page 4 of9
      Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 5 of 9



17. On one occasion, Plaintiff Wilson admittedly used the word "damn" in the

      presence of a co-worker, but he wasn't directing the word as a descriptive

      adjective towards the co-worker. Yet, that co-worker told management that Mr.

      Wilson cursed him. This co-worker, however, was known for using foul and

      profane language all around the place regularly,including the "F"-word.

18. On many occasions, Mr. Wilson's white counterparts used extremely foul

      language in their everyday interactions with co-workers and were never

      reprimanded for doing so.

19. One co-worker would ask Mr. Wilson about sexual relationships with two female

      colleagues. That same colleague even went so far as to ask Mr. Wilson about

      "eating the booty" of a female colleague when there was a discussion about what

      each colleague had for lunch.

20.   The same "booty eating" co-worker would also joke with a supervisor about

      another colleague "pleasurine himself at a park full of kids, and that is how the

      colleague met his wife. Yet this co-worker received no reprimands for his

      language.

21.   Mr. Wilson also observed race discrimination by the Defendant against other

      African-American employees.

22.   Based on the foregoing, Plaintiff Wilson claims he was subjected to illegal race

      discrimination, in violation of Title VII, 42 U.S.C. § 2000(e) and 42 U.S.C. §

      1981(a). As a result, Mr. Wilson lost valuable income and benefits. Mr. Wilson




                                                                             Page 5 of9
       Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 6 of 9



       also suffered mental and emotional distress and incurred the cost of an attorney's

       fee.

                     IVe        PLAINTIFFS CAUSES OF ACTION

            a. RACE DISCRIMINATION IN VIOLATION OF TITLE VII

  23. Plaintiff repeats, realleges and incorporates by reference paragraphs i through 19

       above, the same as if more fully set forth herein, and further avers that the

       Defendant's actions towards him violated his right to be free of race

       discrimination in employment, in violation of Title VII of the Civil Rights Act of

       1964,as amended,(42 U.S.C.§ amo(e),et seq.), and 42 U.S.C. 1981(a).

 24. As a proximate cause of Defendant's afore-described actions in discriminating

       against Plaintiff, due to his race, Plaintiff was injured and damaged, as set forth

       in paragraphs i through 19 above. In addition, Plaintiff has suffered considerable

       mental and emotional anguish.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Wilson respectfully

prays that this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against Plaintiff, on

              the basis of Plaintiffs race;

       b)     An order granting Plaintiff compensation for rights to which Plaintiff

              would have been entitled had Plaintiff not been the victim of race

              discrimination, effective from the date offinaljudgment;

      c)      An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;



                                                                               Page 6 of9
       Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 7 of 9



       d)     An award of punitive damages, due to the egregious nature of the race

              discrimination practiced against Plaintiff, so openly tolerated, ratified and

              acquiesced in by the Defendant;

       e)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief; and

       f)     Such further, other, and different relief as the Court may deem appropriate

              and necessary.


            b. RACE DISCRIMINATION IN VIOLATION OF IN VIOLATION OF
               42 USC SECrION 1981 AND 1981(A)

  25. Plaintiff repeats, realleges and incorporates by reference paragraphs - 19 above,

       the same as if more fully set forth herein, and further avers that the Defendant's

       actions towards him violated his right to be free of a race-based cold and hostile

       working environment in employment, in violation of 42 U.S.C. §§1981 and

       1981(a).

  26. As specifics for the race-based cold and hostile work environment that Plaintiff

       suffered, Plaintiff cites the facts set forth, particularly in the statement of facts

       above, paragraphs 1 - 19 above.

                                PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Plaintiff respectfully prays that

this Court grant the following relief:

       a)     A judgment declaring that the Plaintiff was subjected to an egregious race-

              based hostile work environment;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;


                                                                                 Page 7of9
       Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 8 of 9



       c)     An award of punitive damages due to the egregiousness of Defendant's

              wrongdoing;

       d)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief;

       e)     Such further, other, and different relief as the Court may deem appropriate

              and necessary.


            c. RACE-BASED COLD AND HOSTILE WORKING ENVIRONMENT
               IN VIOLATION OF TITLE VII

  27. Plaintiff repeats, realleges and incorporates by reference paragraphs - 19 above,

        the same as if more fully set forth herein, and further avers that the Defendant's

        actions towards him violated his right to be free of a race-based cold and hostile

        working environment in employment,in violation of Title VII of the Civil Rights

        Act of 1964, as amended,(42 U.S.C. §2000(e), et seq.), as amended by the 1991

        Civil Rights Act.

2.     As specifics for the race-based cold and hostile work environment that Plaintiff

       suffered, Plaintiff cites the facts set forth, particularly in the statement of facts

       above, paragraphs 1 - 19 above.

                                PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED, Plaintiff respectfully prays that

this Court grant the following relief:

       a)     A judgment declaring that the Plaintiff was subjected to an egregious race-

              based hostile work environment;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;

                                                                                 Page 8 of9
     Case 2:20-cv-00214-RAH-WC Document 1 Filed 03/24/20 Page 9 of 9



     c)     An award of punitive damages due to the egregiousness of Defendant's

            wrongdoing;

     d)     An award of all court costs and reasonable attorneys' fees, including those

            incurred for seeking administrative relief;

      e)    Such further, other, and different relief as the Court may deem appropriate

            and necessary.


                                VI. JURY DEMAND

     Plaintiff hereby requests trial byjury on all issues so triable.


      Respectfully submitted this        day of    mai- JA_    ,2020




                                         Thomas Wilson, Plaintiff, Pro se



                                               k„-

PRO SE:
Mr.Thomas Wilson
100 Merimeadows Drive
Calera, AL 35040
T:(205)230-8910
twilsonl984600gmail.com




                                                                            Page 9 of9
